DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 10, and 17 are objected to because of the following informalities:  
In claim 1 line 1, the limitation of claim 1 lacks a proper transitional phrase.  As such, it is unclear if the applicant intends to interpret claim 1 (and its dependencies) as open-ended or close-ended limitations.  For the purpose of the examination, the examiner assumes the applicant intents to claim an open-ended interpretation.  
In claim 1, line 8, “taken an evasive action” should read “taken the evasive action” as the limitation has antecedent basis in line 4 of claim 1.
In claim 2, line 2, “transition of an evaluation” should read “transition of the evaluation” as the limitation has antecedent basis in claim 1 (evaluating a driving ability). 
In claim 5 line 3 and claim 6 line 3, the term “when it is determined …” lacks proper antecedent basis.  However, it is clear that the applicant is referring to the “system”.   
In claim 10, line 3, “transition of an evaluation” should read “transition of the evaluation” as the limitation has antecedent basis in claim 9 (evaluating a driving ability).
In claim 14 line 3, the term “when it is determined …” lacks proper antecedent basis.  However, it is clear that the applicant is referring to the “apparatus”.
In claim 17, line 3, “transition of an evaluation” should read “transition of the evaluation” as the limitation has antecedent basis in claim 16 (evaluating a driving ability).
In claim 19 line 3 and claim 20 line 3, the term “when it is determined …” lacks proper antecedent basis.  However, it is clear that the applicant is referring to the “information processing method”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Morimoto et al. (US PGPub 20190283764), hereinafter referred to as Morimoto.
In regards to claims 1, 9, and 16, Morimoto teaches a system (Abstract; Paragraph 0010; “Apparatus”) including a vehicle (Paragraph 0010) and an information processing apparatus (Paragraph 0010; “control circuit”) [claim 1], an information processing apparatus (Paragraph 0010; “control circuit”) including a controller (Paragraphs 0010-0011) comprising at least one processor (Paragraphs 0011, 0054) [claim 9], and an information processing method (Paragraphs 0011, 0018; “execute a process”) performed by a computer (Paragraph 0011), the information processing method comprising [claim 16]:
the vehicle (Paragraph 0010) being configured to detect (Paragraph 0012 teaches the vehicle includes various control units and sensors including laser radar “for detecting a distance to a preceding vehicle or an obstacle”), by a sensor mounted on the vehicle (Paragraph 0012), rush-out of a moving object (Paragraph 0028 detecting a pedestrian “running out”) that may collide with the vehicle (Paragraph 0028), and to detect that a driver of the vehicle has taken an evasive action for avoiding a collision with the moving object (Paragraphs 0021, 0030 teach the system detects the actions of the driver including moving a steering wheel or decelerating the vehicle), and 
the information processing apparatus (Paragraphs 0010, 0054) being configured to perform: 
obtaining a first time point (Paragraph 0030 teaches the system detects a pedestrian running out and issues a notification to start recording the driver react (first time point)), which is a point in time at which the vehicle detects that the moving object has rushed out (Paragraphs 0030-0031), and a second time point (Paragraph 0030 teaches the system detects the driver’s deceleration operation), which is a point in time at which the vehicle detects that the driver has taken an evasive action (Paragraph 0030 the system detects the driver’s deceleration action (evasive action)); 
calculating a reaction time that is a time difference between the first time point and the second time point (Paragraphs 0030, 0032 teaches the reaction time is the time between issuance of the notification (detection of the pedestrian running out) and the driver’s deceleration operation (difference between the two time points)); and 
evaluating a driving ability of the driver based on the reaction time (Paragraphs 0030, 0033 teach the driver’s state/driving ability is evaluated to determine if their driving ability is reduced).
In regards to claims 2, 10, and 17, Morimoto further teaches wherein the information processing apparatus determines, based on a transition of an evaluation of the driving ability of the driver (Paragraphs 0015, 0033, 0061 teach the system determines driver status and driving ability over the operation of the vehicle/over time and measures reductions in the driver ability), whether or not the driving ability of the driver has reduced (Paragraphs 0030, 0032-0033; reduction or no reduction in driving ability).
In regards to claims 3, 11, and 18, Morimoto further teaches wherein the information processing apparatus sets an evaluation reference value (Paragraph 0032 teaches a threshold value that the reaction times are compared to) based on the evaluation of the driving ability of the driver in a predetermined period of time (Paragraph 0046 teaches the threshold value may be set based on previously stored reaction times of the driver), and determines that the driving ability of the driver has reduced, when the evaluation of the driving ability of the driver after the predetermined period of time is lower than the evaluation reference value (Paragraph 0032 teach the system determines the driving ability is reduced below the threshold driving ability (lower)) by a predetermined threshold value or more (Paragraph 0032 teaches the determination is based on the reaction time being equal to or greater than the threshold value).
In regards to claims 5, 13, and 19, Morimoto teaches wherein the information processing apparatus notifies the driver that the driving ability of the driver has reduced (Paragraphs 0011, 0023 teach the system includes a means for displaying notifications to the driver including warnings/messages that the driver is fatigued or drowsy (lowered reaction time and driving ability reduced)), when it is determined that the driving ability of the driver has reduced (Paragraphs 0011, 0023 teach the system displays/alerts the driver when the system determines the driving ability is reduced).
In regards to claim 8, Morimoto further teaches wherein the vehicle detects that the driver of the vehicle has taken the evasive action, based on control information for controlling a drive unit of the vehicle (Paragraphs 0012, 0016, 0029 teach the system includes control units for detecting driver interactions with the steering wheel, accelerator, and brake and detects when the driver performs actions, such as a deceleration or brake operation (evasive action) using the control units).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Stankoulov (US PGPub 20180174485).
In regards to claims 4 and 12, Morimoto teaches the system according to claim 3 and the information processing apparatus according to claim 11 (see prior art rejections of claims 3 and 11 above) and further teaches wherein the information processing apparatus determines that the driving ability of the driver has reduced, when the evaluation of the driving ability of the driver has reduced from the evaluation reference value (Paragraph 0032 teach the system determines the driving ability is reduced below the threshold driving ability (lower)) by the predetermined threshold value or more (Paragraph 0032 teaches the determination is based on the reaction time being equal to or greater than the threshold value) after the predetermined period of time (Paragraph 0017, 0020 teach the evaluation of the driver may occur after a predetermined period of time has elapsed).
Morimoto does not explicitly teach wherein the information processing apparatus determines that the driving ability of the driver has reduced, when an average value or a most frequent value of the evaluation of the driving ability of the driver has reduced after the predetermined period of time. However, Stankoulov teaches a system and method for evaluating driver performance and behavior (abstract; paragraphs 0046-0047) including wherein the information processing apparatus determines that the driving ability of the driver has reduced, when an average value of the evaluation of the driving ability of the driver has reduced (Paragraphs 0226-0228 teaches the system may take the average of the driver behavior curves and the average curve of all curves in order to calculate the behavior performance difference with a reference model, further averaging is a well-known method in the art in order to remove sensor and other errors when calculating a value of performance over time).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimoto to incorporate the teachings of Stankoulov to include averaging the driver reaction time values of Morimoto using the techniques of Stankoulov, as both references and the claimed invention are directed to driver behavior/performance measurement systems including reaction times. It would have been obvious to one of ordinary skill in the art to average the measured values of Morimoto as Morimoto already teaches recording a distribution of driver reaction times (Morimoto Paragraph 0046) and averaging measured values to eliminate errors is a known technique in the art that could be reasonably applied to Morimoto in order to improve the process in the same way. One of ordinary skill in the art would modify Morimoto by taking multiple reaction time measurements over time (curves) and then averaging the measured values to determine the average reaction time. Upon such modification, the method and system of Morimoto would include wherein the information processing apparatus determines that the driving ability of the driver has reduced, when an average value of the evaluation of the driving ability of the driver has reduced. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Stankoulov with Morimoto’s system and method in order to eliminate measurement error and other errors in order to gain a true measurement of the driver’s reaction time.
Claims 6-7, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Monteil et al. (US PGPub 20210107501), hereinafter referred to as Monteil.
In regards to claims 6, 14, and 20, Morimoto teaches the system according to claim 2, the information processing apparatus according to claim 10, and the information processing method according to claim 17 (see prior art rejection of claims 2, 10, and 17 above) but does not explicitly teach wherein the information processing apparatus transmits, to the vehicle, limitation information for setting a predetermined upper limit value for acceleration of the vehicle, when it is determined that the driving ability of the driver has reduced.
However, Monteil teaches a system and method for determining driver behavior and performance (Abstract; Paragraphs 0010) including means for setting user parameters based on the user behavior/condition which are treated as conditional pairs with the user parameters including one of the parameters being a maximum driver acceleration (limiting acceleration) based on the driver’s behavior which includes reaction times (Paragraphs 0021-0023, 0048-0050).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimoto to incorporate the teachings of Monteil to include the step of limiting driver acceleration and other user parameters based on the driver’s behavior/performance (reduced driving ability/reaction time), as both references and the claimed invention are directed to driver behavior/performance measurement systems including reaction times. It would have been obvious to one of ordinary skill in the art to limit the acceleration of the vehicle based on the driver’s driving ability as Morimoto teaches the system includes an adaptive cruise control capable of controlling the accelerator (Morimoto paragraphs 0010, 0012) and setting user parameters such as a maximum acceleration based on the driver’s behavior is a known technique taught by Monteil that could be applied to Morimoto in order to improve the system in the same way. One of ordinary skill in the art would modify Morimoto by determining the reduction in driving ability and then adjusting the user parameters per the condition-action pairs of Monteil which would include inattentiveness, exhaustion, or other scenarios when a user’s reaction time is slow. Upon such modification, the method and system of Morimoto would include wherein the information processing apparatus transmits, to the vehicle, limitation information for setting a predetermined upper limit value for acceleration of the vehicle, when it is determined that the driving ability of the driver has reduced. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Monteil with Morimoto’s system and method in order to promote safe driving and reduce the driver risk (Monteil Paragraphs 0010, 0048).
In regards to claims 7 and 15, Morimoto as modified teach the system according to claim 6 and the information processing apparatus according to claim 14 (see prior art rejections of claims 6 and 14 above) but does not explicitly teach wherein in the limitation information, the predetermined upper limit value is set for each driving situation of the vehicle. However, Monteil further teaches wherein in the limitation information, the predetermined upper limit value is set for each driving situation of the vehicle (Paragraphs 0021-0022, 0025, 0048 teach the user parameters, including the acceleration limit, are based on various condition-action pairs and the driver’s behavior/performance including various contextual data (driving situations) with corresponding models and parameters).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimoto to incorporate the teachings of Monteil to include the step of limiting driver acceleration and other user parameters based on the driver’s behavior/performance (reduced driving ability/reaction time) including various driving situations based on contextual data, as both references and the claimed invention are directed to driver behavior/performance measurement systems including reaction times. It would have been obvious to one of ordinary skill in the art to limit the acceleration of the vehicle based on the driver’s driving ability as Morimoto teaches the system includes an adaptive cruise control capable of controlling the accelerator (Morimoto paragraphs 0010, 0012) and setting user parameters such as a maximum acceleration based on the driver’s behavior and contextual data is a known technique taught by Monteil that could be applied to Morimoto in order to improve the system in the same way. One of ordinary skill in the art would modify Morimoto by determining the reduction in driving ability and then adjusting the user parameters per the condition-action pairs and contextual data models of Monteil which would include inattentiveness, exhaustion, or other scenarios when a user’s reaction time is slow and other contextual data (driving situations) such as wet roads or heavy traffic. Upon such modification, the method and system of Morimoto would include wherein in the limitation information, the predetermined upper limit value is set for each driving situation of the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Monteil with Morimoto’s system and method in order to promote safe driving and reduce the driver risk (Monteil Paragraphs 0010, 0048).

Conclusion
Accordingly, claims 1, 2, 10, and 17 are objected to and claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tschirhart et al. (US PGPub 20130093603) teaches a system for determining a driver’s behavior/performance and communicating the driver’s status to other individuals and drivers through external means and displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715